DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Robin A. Sannes on 05/06/2021.
The application has been amended as follows: 
Claim 1, line 6: the phrase -- during operation -- has been inserted after the word “wherein”. 
Claim 21, line 6: the phrase -- during operation -- has been inserted after the word “wherein”. 
Claim 25, line 3: the first recitation of article “a” has been deleted and replaced with article -- the --.
Claim 28, line 2: article “a” has been deleted and replaced with article -- the --.
Claim 28, line 3: the second recitation of article “a” has been deleted and replaced with article -- the --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein during operation a first brake tab of the plurality of radially-extending brake tabs is configured to plastically deform when a force applied to the first brake tab satisfies a predetermined threshold”; in addition to the rest of the recitations of claims 1 and 21 respectively reads over the prior art, where the prior art references does disclose or teach plastically deformable tabs of a brake plate on a brake assembly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634